In a personal injury action, defendant Helen Aylward appeals from an order granting discovery and inspection of certain statements made by plaintiff and her daughter, Josephine Neuner, and permitting plaintiff to make copies *1058thereof. Order modified on the law and the facts by limiting the discovery and inspection to the statement made by plaintiff. As thus modified, the order is affirmed, without costs, the examination to proceed on five days’ notice. Ni opinion. Close, P. J., Hagarty, Carswell, Adel and Lewis, JJ., concur.